        CASE 0:20-cr-00203-PAM-KMM Doc. 51 Filed 11/23/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                                  Case No. 20-cr-203-PAM-KMM

                       Plaintiff,

 v.
                                                                  ORDER
 FRANCISCO MIGUEL RODRIGUEZ
 VALENZUELA,

                       Defendant.


       This matter is before the Court on the parties’ motions for discovery and disclosure.
The Court held a hearing on the motions on November 3, 2020. The Defendant, Francisco
Miguel Rodriguez Valenzuela, and his counsel appeared for the hearing via videoconference,
pursuant to Mr. Rodriguez Valenzuela’s consent. Based on the parties’ motions and the oral
argument at the hearing, the Court enters the following Order.

       1.     The Government’s Motion for Discovery Pursuant to Federal Rules of
Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 (ECF No. 19).

       The government seeks discovery and disclosure pursuant to several provisions in the
Federal Rules of Criminal Procedure. The motion is GRANTED IN PART to the extent
that Mr. Rodriguez Valenzuela must provide discovery and disclosure as required by the
Rules. The government also seeks a deadline for expert disclosures. The government shall
make any expert disclosures at least four weeks prior to trial. Mr. Rodriguez Valenzuela
shall make his expert disclosures at least three weeks prior to trial.

       2.      Mr. Rodriguez Valenzuela’s Motion for Discovery (ECF No. 25).

        Mr. Rodriguez Valenzuela asks the Court to order the government to provide
discovery as required by the Federal Rules of Criminal Procedure and other applicable laws.
His counsel notes that he received discovery from the government in late September and
there are no obvious omissions from the information provided. Nevertheless, the defense
seeks a discovery order to ensure that the government is obliged to provide information and
for the establishment of a schedule for expert disclosures. The motion for discovery is

                                              1
         CASE 0:20-cr-00203-PAM-KMM Doc. 51 Filed 11/23/20 Page 2 of 3




GRANTED and the parties shall follow the expert-disclosure schedule established in
Paragraph 1 of this Order.

       3.      Mr. Rodriguez Valenzuela’s Motion for Release of Brady Materials
(ECF No. 26).

         Mr. Rodriguez Valenzuela asks the Court to issue an Order requiring the government
to provide information favorable to the defense pursuant to Brady v. Maryland, 373 U.S. 83
(1963), Miller v. Pate, 386 U.S. 1 (1967), Giles v. Maryland, 386 U.S. 66, and Moore v. Illinois, 408
U.S. 786 (1972). The government states: (1) that it is aware of its obligations under Brady,
Giglio v. United States, 405 U.S. 150 (1972), and their progeny; (2) that it has complied with,
and will continue to comply with its obligations; and (3) that it has already disclosed or will
timely disclose any evidence that is both favorable to the defense and material to either guilt
or punishment. Gov’t Resp. at 8–9 [ECF No. 36]. Mr. Rodriguez Valenzuela’s motion is
GRANTED. Brady, Giglio, and their progeny provide an ongoing constitutional obligation
for the government to disclose information favorable to the defense. Within 10 days of the
date of this Order, the government must disclose all Brady and Giglio information in its
possession or of which it has become aware as of the date of this Order and must promptly
supplement its disclosure upon receipt of any additional Brady and Giglio information not
previously disclosed.

       4.      Mr. Rodriguez Valenzuela’s Motion to Retain Rough Notes (ECF
No. 27).

        Mr. Rodriguez Valenzuela seeks an order requiring law enforcement officials involved
in the investigation of this case to retain and preserve their rough notes. The government
does not object to the motion and states that it has already instructed the agents to do so.
Gov’t Resp. at 10. The motion is GRANTED. Disclosure of rough notes is not required by
this Order.

       5.      Mr. Rodriguez Valenzeula’s Motion to Disclose Government’s Intent to
Introduce Any Rule 404(b) Evidence (ECF No. 28).

         Mr. Rodriguez Valenzuela seeks an order requiring the government to provide notice
of its intent to introduce any evidence of other crimes, wrongs, or bad acts pursuant to
Federal Rule of Evidence 404(b). The government does not object to the request except to
the extent it seeks immediate disclosure and proposes that it will provide the notice required
under Rule 404(b) two weeks prior to trial. Gov’t Resp. at 11. The motion is GRANTED
IN PART. Immediate disclosure is not required. The government shall disclose any Rule
404(b) evidence no later than three weeks prior to trial.

                                                  2
        CASE 0:20-cr-00203-PAM-KMM Doc. 51 Filed 11/23/20 Page 3 of 3




       6.     Mr. Rodriguez Valenzuela’s Motion for Early Disclosure of Jencks Act
Material (ECF No. 29).

         Mr. Rodriguez Valenzuela asks the Court to issue an Order requiring the government
to provide any materials covered by the Jencks Act two weeks prior to trial to avoid
significant delay. The government asserts that the motion should be denied, but indicates
that it will provide the defense with all Jencks Act materials no later than five days prior to
trial. Gov’t Resp at 11–12. The Jencks Act provides that in a federal criminal case “no
statement or report in the possession of the United States which was made by a
Government witness or prospective Government witness (other than the defendant) shall be
the subject of subpoena, discovery, or inspection until said witness has testified on direct
examination in the trial of the case.” 18 U.S.C. § 3500(a). The Eighth Circuit has held that
the government may not be required to make pretrial disclosure of Jencks material. United
States v. Sturdivant, 513 F.3d 795, 803 (8th Cir. 2008). Accordingly, Mr. Rodriguez
Valenzuela’s motion must be DENIED. However, pursuant to the government’s
representation in its response to the motions, the government will disclose Jencks Act
material at least five days prior to trial to avoid any unnecessary delays. The Court
encourages the government to make the disclosures even sooner and, wherever possible, to
engage in open-file discovery in the interest of avoiding trial delays and fairness to the
accused.


Date: November 23, 2020

                                                           s/Katherine Menendez
                                                          Katherine Menendez
                                                          United States Magistrate Judge




                                               3
